United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.F., Appellant
and
DEPARTMENT OF JUSTICE, FEDERAL
BUREAU OF PRISONS, Butner, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Martin Kaplan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1971
Issued: July 18, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 27, 2012 appellant, through his attorney, filed a timely appeal from an
August 6, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.
ISSUES
The issues on appeal are: (1) whether OWCP properly determined appellant’s wageearning capacity based on his actual earnings; and (2) whether appellant met his burden of proof
to establish that a modification of his December 6, 2011 loss of wage-earning capacity
determination was warranted.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 16, 2002 appellant, then a 38-year-old employee development specialist,
filed a claim alleging that he worked in a hostile environment and was harassed and threatened
by a coworker. OWCP accepted his claim for acute stress reaction and later expanded his claim
to include post-traumatic stress disorder. Appellant stopped work on July 30, 2003 and did not
return to the employing establishment. On October 29, 2007 he began working full time in the
private sector. At the time of appellant’s injury he was a level GS-9 step 5 with an annual salary
of $43,664.00.
Appellant was treated by Dr. Carol Martin, a Board-certified psychiatrist, on April 18,
2007, who diagnosed acute stress reaction and post-traumatic stress disorder, prolonged.
Dr. Martin advised that appellant’s work-related conditions were still present and disabling from
working for the employing establishment. She advised that appellant was currently training for a
new career in lieu of a job with the employing establishment and did not need vocational
rehabilitation as he was educating himself.
In a letter dated December 4, 2007, appellant informed OWCP that he started a job at
American Airlines as a domestic and international reservationist. He indicated that his job was
contingent on completing the required training which began on October 29, 2007. On a
January 15, 2008 telephone log, appellant reported that he was now a permanent employee.
By decision dated May 8, 2008, OWCP indicated that appellant had been employed as a
full-time reservations representative for American Airlines effective October 29, 2007, which
was over 60 days, and that the pay in that position was $401.35 per week. It concluded that the
position of full-time reservations representative fairly and reasonably represented appellant’s
wage-earning capacity and was considered suitable to his partially disabled condition. OWCP
advised that it was reducing his monetary compensation effective October 29, 2007 based on his
actual earnings in this position.
In a letter dated February 8, 2009, appellant requested reconsideration of his wageearning capacity determination. He indicated that he was employed full time with American
Airlines beginning October 29, 2007 but that his category had changed to part-time employment
on August 7, 2008 because he had problems grasping and learning concepts working in the fastpaced call center. Appellant submitted an April 2, 2008 report from Dr. Martin who diagnosed
acute stress reaction and post-traumatic stress disorder. Dr. Martin noted that appellant’s workrelated condition was present and disabling. She noted that appellant was currently working a
part-time job and experienced persistent difficulty remembering information such as standard
codes.
In a letter dated March 2, 2009, OWCP advised that appellant had returned to a full-time
position with American Airlines effective October 29, 2007 and a formal wage-earning
determination was issued on May 8, 2008. On February 8, 2009 appellant advised that he
changed his position to part time on August 7, 2008. OWCP advised him of the standard for
modifying a wage-earning capacity determination and the criteria for a recurrence of disability if
he believed his medical condition changed.

2

On March 16, 2009 appellant filed a CA-2a, notice of recurrence of disability, alleging
that on April 1, 2008 he had difficulty performing his job due to concentration issues,
forgetfulness and anxiety when dealing with angry and rude customers. He submitted an April 3,
2009 report from Dr. Martin who diagnosed acute stress reaction and post-traumatic stress
disorder. Dr. Martin noted that appellant was currently working a part-time job and experienced
persistent difficulty remembering information, had extreme stress due to high volume, fast-paced
airline call center and strained to handle demanding, irate callers some of whom cursed at him
with racial slurs. She noted that appellant’s current part-time schedule allowed him to
accumulate less daily stress from which to recover.
On April 27, 2009 OWCP denied appellant’s claim for a recurrence of disability.
On May 25, 2009 appellant requested reconsideration of the April 27, 2009 decision.
Thereafter, he submitted reports from Dr. Martin dated March 24, 2010 and March 31, 2011 who
reiterated his diagnosis.
In a letter dated April 12, 2011, appellant’s attorney, Martin Kaplan, Esq., advised that he
was the authorized representative for appellant; however, he had not received the decision or
correspondence and appellant was prejudiced by OWCP’s error.
In a decision dated November 22, 2011, OWCP denied appellant’s request for
reconsideration as it was untimely and did not establish clear evidence of error.
By decision dated November 28, 2011, OWCP vacated the May 8, 2008 decision as
appellant’s representative had not been served with the decision. It reissued the decision, with
proper service, on November 29, 2011, but failed to include appeal rights.
By decision dated December 6, 2011, again OWCP reissued the May 8, 2008 decision
with proper appeal rights.
On December 12, 2011 appellant requested an oral hearing which was held on
April 12, 2012. He submitted an April 11, 2012 report from Dr. Martin who diagnosed acute
stress reaction and post-traumatic stress disorder, prolonged. Dr. Martin noted that appellant’s
work-related condition was present and disabling from his work at the employing establishment
and had not resolved. She noted that appellant was currently working a part-time job and noted
that appellant became sensitive to the usual stresses of the job triggering flashbacks from his
employment injury. Dr. Martin noted that appellant could only work part time four hours per
day.
In a decision dated August 6, 2012, the hearing representative affirmed the finding that
appellant’s actual earnings as a full-time reservations representative represented appellant’s
wage-earning capacity as of October 28, 2007 and found that appellant had not established that
modification of the wage-earning capacity determination was required.

3

LEGAL PRECEDENT -- ISSUE 1
Section 8115(a) of FECA2 provides that in determining compensation for partial
disability, “the wage-earning capacity of an employee is determined by his actual earnings if his
earnings fairly and reasonably represent his wage-earning capacity.”3 OWCP procedures
indicate that a determination regarding whether actual wages fairly and reasonably represent
wage-earning capacity should be made after a claimant has been working in a given position for
more than 60 days,4 and OWCP may determine wage-earning capacity retroactively after the
claimant has stopped work,5 actual earnings will be presumed to fairly and reasonably represent
wage-earning capacity only in the absence of contrary evidence.6
OWCP’s procedure manual states that, when an employee cannot return to the date-ofinjury job because of disability due to work-related injury or disease, but does return to
alternative employment, the claims examiner must determine whether the earnings in the
alternative employment fairly and reasonably represent the employee’s wage-earning capacity.7
ANALYSIS -- ISSUE 1
In the present case, appellant was a full-time employee development specialist at level
GS-9 step 5 when he stopped work with an annual salary of $43,664.00. OWCP accepted his
claim for acute stress reaction and post-traumatic stress disorder. Appellant stopped work on
July 30, 2003. Based on his medical release from Dr. Martin, appellant returned to work on
October 29, 2007, in a permanent full-time position as an American Airline reservation
representative. The pay in that position was $382.48 per week. The job description noted that
appellant would answer incoming calls, assist customers in reaching solutions to their needs,
apply sales techniques while providing schedules, fare and flight information to customers,
respond to callers inquiries in the nonairline-related ventures and operate a computer terminal
and standard keyboard. The job required a minimum age of 18, a high school diploma or GED,
an ability to work a variety of shifts, full-time work, 40 hours per week and the ability to read,
write, fluently speak and understand English. The position was in compliance with the medical
restrictions set forth by Dr. Martin. OWCP noted that this decision was initially issued on
May 8, 2008; however, appellant’s attorney was not sent a copy of the original decision.
Therefore, on November 28, 2011 the May 8, 2008 decision was vacated and reissued on
December 6, 2011.
2

Id.

3

Id. at § 8115(a).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7(c) (July 1997); see William D. Emory, 47 ECAB 365 (1996).
5

Id. at Chapter 2.814.7(e) (July 1997).

6

See Mary Jo Colvert, 45 ECAB 575 (1994).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.7 (July 1997).

4

OWCP properly determined that appellant has actual earnings resulting from his work as
an American Airlines reservation representative beginning October 29, 2007 and continuing
through August 7, 2008. Generally, wages actually earned are the best measure of a wageearning capacity and, in the absence of evidence showing they do not fairly and reasonably
represent the injured employee’s wage-earning capacity must be accepted as such measure.8
OWCP determined that appellant’s current position provided him with a wage-earning capacity.
It compared his actual weekly earnings in his new job, $382.48, to the current pay rate of his
date-of-injury job, $1,011.98. This showed that appellant had the capacity to earn 38 percent of
his previous wages, but still had a 62 percent loss of wage-earning capacity as a result of his
employment injury, for which he remained entitled to compensation. OWCP concluded that the
position of full-time reservations representative fairly and reasonably represented his wageearning capacity and was considered suitable to his partially disabled condition. It confirmed
that appellant had completed 60 days of successful work in the job. The Board finds that the
American Airlines reservation representative position that appellant began working on
October 29, 2007 is consistent with his work restrictions and abilities. Appellant worked in the
position for over 60 days. His performance of this position in excess of 60 days is persuasive
evidence that the position represents his wage-earning capacity.9 Moreover, there is no evidence
that the position was seasonal, temporary or make-shift work designed for appellant’s particular
needs.10 OWCP thus properly determined appellant’s wage-earning capacity.11
LEGAL PRECEDENT -- ISSUE 2
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.12 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.13 OWCP’s procedure manual provides that, if a
formal loss of wage-earning capacity decision has been issued, the rating should be left in place
unless the claimant requests resumption of compensation for total wage loss.14 In this instance
the claims examiner will need to evaluate the request according to the customary criteria for
modifying a formal loss of wage-earning capacity.15

8

Dennis E. Maddy, 47 ECAB 259 (1995).

9

See supra note 4.

10

Elbert Hicks, 49 ECAB 283 (1998).

11

Gregory A. Compton, 45 ECAB 154 (1993).

12

D.M., 59 ECAB 164 (2007).

13

Katherine T. Kreger, 55 ECAB 633 (2004); see Robert H. Merritt, 11 ECAB 64 (1959).

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Determining Wage-Earning Capacity,
Chapter 2.814.9(a) (December 1995). See Mary E. Marshall, 56 ECAB 420 (2005).
15

Federal (FECA) Procedure Manual, supra note 4. See Harley Sims, Jr., 56 ECAB 320 (2005).

5

Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.16 The burden of proof is on
the party attempting to show a modification of the wage-earning capacity determination.17
ANALYSIS -- ISSUE 2
OWCP accepted that appellant developed work-related acute stress reaction and posttraumatic stress disorder.
Appellant accepted the position of a full-time reservation
representative for American Airlines on October 29, 2007. On December 6, 2011 OWCP
reissued the May 8, 2008 decision and found that he could perform the duties of a reservation
representative with American Airlines and reduced his compensation to reflect his wage-earning
capacity in this job. The question is whether appellant established that the December 6, 2011
wage-earning capacity decision should be modified.
Once OWCP established the wage-earning capacity, it is appellant’s burden to establish a
change in his condition that would render him unable to perform those duties.18 Appellant has
contended that reports from Dr. Martin establish that he was no longer able to work full time
because he became overwhelmed with the stress of his reservation representative position and
had flashbacks of his work-related condition. The Board finds that the record does not contain
medical evidence establishing that appellant’s accepted work-related conditions, acute stress
reaction and post-traumatic stress disorder, had materially changed during the period in question.
Appellant submitted reports from Dr. Martin dated April 2, 2008 to March 31, 2011, who
diagnosed acute stress reaction and post-traumatic stress disorder. She noted that appellant’s
work-related condition was present and disabling. Dr. Martin noted that appellant was currently
working a part-time job and experienced persistent difficulty remembering codes, he became
overwhelmed with the extreme stress of the high volume, fast-paced airline call center, and
strained to handle demanding, irate callers some of whom cursed at him with racial slurs.
Appellant reported that his current part-time schedule allowed him to accumulate less daily stress
from which to recover. Similarly, in an April 11, 2012 report, Dr. Martin noted diagnoses and
indicated that appellant became sensitive to the usual stresses of his job triggering flashbacks
from his employment injury. Appellant reported performing his job functions for eight hours per
day for 11 months and becoming overwhelmed with the extreme stress that he converted his job
to half time. Dr. Martin noted that appellant still experienced extreme anxiety, poor
concentration but believed his current part-time schedule allowed him to accumulate less stress.
These reports are insufficient to establish a material change in appellant’s accepted
conditions warranting modification of the 2011 wage-earning capacity determination.
16

See D.M., supra note 3; Stanley B. Plotkin, 51 ECAB 700 (2000); Tamra McCauley, 51 ECAB 375 (2000);
Ernest Donelson, Sr., 35 ECAB 503, 505 (1984).
17

Id.; Jack E. Rohrabaugh, 38 ECAB 186, 190 (1986).

18

Phillip S. Deering, 47 ECAB 692 (1996).

6

Dr. Martin did not describe a change of the accepted conditions or explain how the accepted
conditions had materially worsened such that appellant was unable to work as a reservation
representative full time.19 Rather, he appears to attribute a worsening of appellant’s emotional
condition to new job stressors, including remembering codes, dealing with the extreme stress of
the high volume, fast-paced airline call center, and handling demanding and irate callers, which
were factors associated with his employment as a reservation representative. The exposure to the
new job stressors is unrelated to appellant’s prior federal employment.
For these reasons, appellant has not established that the December 6, 2011 wage-earning
capacity determination should be modified.
On appeal appellant asserts that the wage-earning capacity should be based on his parttime employment that he held since 2008 and not on his full-time employment for eight months.
He contends that he could not handle the job on a full-time basis because it was more stressful
than anticipated and references the opinion of Dr. Martin, his psychiatrist. As noted above,
Dr. Martin did not describe a change of the accepted conditions or explain how the accepted
conditions had materially worsened such that appellant was unable to work as a reservation
representative full time.20 Rather, he appears to attribute a worsening of appellant’s condition to
new job stressors associated with his employment as a reservation representative which is
unrelated to his prior federal job.
Appellant also asserts that the December 6, 2011 decision was a retroactive wage-earning
capacity determination and that it did not conform to the guidelines as set forth in OWCP’s
procedure manual.21 The Board notes that the December 6, 2011 OWCP decision was not a
retroactive wage-earning capacity determination, rather OWCP reissued the May 8, 2008 wageearning capacity determination because appellant’s counsel was not sent a copy of the original
decision.
CONCLUSION
The Board therefore finds that OWCP properly determined the full-time reservation
representative with American Airlines which appellant performed fairly and accurately

19

Where residuals of an accepted employment-related condition prevent an employee from performing regular
duties, physical ailments that preexisted the accepted condition must be taken into consideration. Physical ailments
acquired subsequent to and unrelated to the accepted injury are excluded from any wage-earning capacity
determination. Lee A. Dent, 54 ECAB 704 (2003).
20

Id.

21

The Federal (FECA) Procedure Manual provides that OWCP may make a retroactive wage-earning capacity
determination if an employee has worked in the position for at least 60 days, the position fairly and reasonably
represented his or her wage-earning capacity and the work stoppage did not occur because of any change in the
injury-related condition affecting the ability to work. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reemployment: Determining Wage-Earning Capacity, Chapter 2.814.7(e) (October 2009). A retroactive wageearning capacity would not have been improper in this case, given the finding that appellant’s reduction in work
hours was not due to his injury-related condition.

7

represented his wage-earning capacity. The Board further finds that OWCP properly denied
modification of the established December 6, 2011 wage-earning capacity determination.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 6, 2012 is affirmed.
Issued: July 18, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

